

114 S1534 IS: Treto Garza South Texas Veterans Inpatient Care Act of 2015
U.S. Senate
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1534IN THE SENATE OF THE UNITED STATESJune 9, 2015Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to ensure that the medical center of the Department of
			 Veterans Affairs located in Harlingen, Texas, includes a full-service
			 inpatient health care facility, to redesignate such medical center, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Treto Garza South Texas Veterans Inpatient Care Act of 2015. 2.Designation of medical center of Department of Veterans Affairs in Harlingen, Texas, and inclusion of inpatient health care facility at such medical center (a)FindingsCongress makes the following findings:
 (1)The current and future health care needs of veterans residing in South Texas are not being fully met by the Department of Veterans Affairs.
 (2)According to recent census data, more than 108,000 veterans reside in South Texas. (3)Travel times for veterans from the Valley Coastal Bend area from their homes to the nearest hospital of the Department for acute inpatient health care can exceed six hours.
 (4)Even with the significant travel times, veterans from South Texas demonstrate a high demand for health care services from the Department.
 (5)Ongoing overseas deployments of members of the Armed Forces from Texas, including members of the Armed Forces on active duty, members of the Texas National Guard, and members of the other reserve components of the Armed Forces, will continue to increase demand for medical services provided by the Department in South Texas.
 (6)The Department employs an annual Strategic Capital Investment Planning process to enable the VA to continually adapt to changes in demographics, medical and information technology, and health care delivery, which results in the development of a multi-year investment plan that determines where gaps in services exist or are projected and develops an appropriate solution to meet those gaps.
 (7)According to the Department, final approval of the Strategic Capital Investment Planning priority list serves as the building block of the annual budget request for the Department.
 (8)Arturo Treto Garza, a veteran who served in the Marine Corps, rose to the rank of Sergeant, and served two tours in the Vietnam War, passed away on October 3, 2012.
 (9)Treto Garza, who was also a former co-chairman of the Veterans Alliance of the Rio Grande Valley, tirelessly fought to improve health care services for veterans in the Rio Grande Valley, with his efforts successfully leading to the creation of the medical center of the Department located in Harlingen, Texas.
				(b)Redesignation of medical center in Harlingen, Texas
 (1)In generalThe medical center of the Department of Veterans Affairs located in Harlingen, Texas, shall after the date of the enactment of this Act be known and designated as the Treto Garza South Texas Department of Veterans Affairs Health Care Center.
 (2)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center of the Department referred to in paragraph (1) shall be deemed to be a reference to the Treto Garza South Texas Department of Veterans Affairs Health Care Center.
				(c)Requirement of full-Service inpatient facility
 (1)In generalThe Secretary of Veterans Affairs shall ensure that the Treto Garza South Texas Department of Veterans Affairs Health Care Center, as designated under subsection (b), includes a full-service inpatient health care facility of the Department and shall modify the existing facility as necessary to meet that requirement.
 (2)Plan to expand facility capabilitiesThe Secretary shall include in the annual Strategic Capital Investment Plan of the Department a project to expand the capabilities of the Treto Garza South Texas Department of Veterans Affairs Health Care Center, as so designated, by adding the following:
 (A)Inpatient capability for 50 beds with appropriate administrative, clinical, diagnostic, and ancillary services needed for support.
 (B)An urgent care center. (C)The capability to provide a full range of services to meet the health care needs of women veterans.
 (d)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report detailing a plan to implement the requirements in subsection (c), including an estimate of the cost of required actions and the time necessary for the completion of those actions.
 (e)South Texas definedIn this section, the term South Texas means the following counties in Texas: Aransas, Bee, Brooks, Calhoun, Cameron, DeWitt, Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg, Jim Wells, Kenedy, Kleberg, Nueces, Refugio, San Patricio, Starr, Victoria, Webb, Willacy, Zapata.